           Case 3:20-cr-03281-LAB Document 63 Filed 07/23/21 PageID.594 Page 1 of 1
                                                                                               FILED
                                   UNITED STATES DISTRICT COU                                   JUL 2 3 2021
                                 SOUTHERN DISTRICT OF CALIFO
                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                        SOUTHERN DISl"RICT OF CALIFORNIA
                                                                                       BY                          DEPUTY
 UNITED STATES OF AMERICA,
                                                                 Case No. 20-cr-3281-LAB-2

                                             Plaintiff,
                         vs.
                                                                 JUDGMENT OF DISMISSAL
Ana Maribel Alvarez (2)

                                           Defendant.


 IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

  D    the Court has dismissed the case for unnecessary delay; or

  D    the Court has granted the motion of the Government for dismissal, without prejudice; or

  D    the Court has granted the motion of the defendant for a judgment of acquittal; or

  D    a jury has been waived, and the Court has found the defendant not guilty; or

  D    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       CT. 1- 21:952, 960 - Importation of Methamphetamine; CT, 2 - 21:952, 960 - Importation of N-phenyl-N-[1-(2-
       phenylethly)-4-piperidmyl] propanam1de (Fentanyl)




  Dated:                                                                        \..;~2~ ,·
                                                                 . 111 L. Burkhardt
                                                              n ted States Magistrate Judge
